Title: To Benjamin Franklin from ——— Lefrique, 25 April 1780
From: Lefrique, ——
To: Franklin, Benjamin


Monsieur
Paris 25 Avril 1780
J’ay recu par la diligence de Bruxelles un paquet pour acquit a Caution contenant des Livres qui Sont restés a la douanne pour Etre Envoyez à la Chambre Sindical. Si j’avois pu Les retirer Je Laurois fait cejour dhuy maïs si cetoit des Livres Equivoque ont ne me les remettroient pas et vous, Monsieur, le magistrat vous les feroit remettre.

Je Suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur
Le friqueDirecteur des diligences de flandre rue st Denis

Si Jeusse Eu Le paquet Je l’aurois remis a Madame Laboureau qui ma dit avoir L’honneur d’estre votre parente; a qui J’ay promis de luy remettre le premier paquet qui viendroit pour vous se faisant un plaisir de vous le porter.
 
Addressed: A Monsieur / Monsieur Le Docteur flanklin / en Son hôtel / á Passy / Le 24 avril 1780. 5 heures du Soir Bureau de flandre
Notation: Le frique Paris 25. Avril 1780.
